Judgment affirmed, with costs. While the court erred in charging the jury that defendant owed to plaintiff the same degree of care as he would owe if plaintiff had paid for his passage, the charge clearly pointed out to the jury that the duty of defendant to^ plaintiff was to exercise reasonable care in the operation of the automobile, without any specific reference whatsoever as to how reasonable care of a carrier to a passenger should be measured. Lazansky, P. J., Hagarty, Seeger and Scudder, JJ., concur; Kapper, J., dissents and votes for a reversal and for a new trial because of errors in the charge at folios 133, 134, 140, 141, 152 and 153.